IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-40491
                          Summary Calendar



CLINTON BOYD

                                          Plaintiff-Appellant

     v.

AMIR MOHAMMAD; DENECE BOSS

                                          Defendants-Appellees

                         --------------------
            Appeal from the United States District Court
             for the Eastern District of Texas, Beaumont
                        USDC No. 1:98-CV-1942
                         --------------------
                            March 30, 2000

Before KING, Chief Judge, and WIENER and BARKSDALE, Circuit
Judges.

PER CURIAM:*

     Clinton Boyd, Texas prisoner no. 543542, appeals the

magistrate judge’s dismissal, as frivolous, of his 42 U.S.C.

§ 1983 civil rights complaint.    Boyd’s motion for appointment of

counsel is DENIED.    See Cupit v. Jones, 835 F.2d 82, 86 (5th Cir.

1987).    Boyd’s motions to supplement the record are DENIED AS

MOOT.

     Boyd complains that Texas Department of Criminal Justice-

Institutional Division (TDCJ-ID) employees denied him medically-


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
necessary snacks, repeatedly gave him an incorrect dosage of

medicine, and gave him crushed, as opposed to whole, medication.

These allegations show, at the most, negligence and do not rise

to the level of a civil rights violation.     See Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).    Boyd’s allegation

that he received a light burn from contact that hot prison food

made with his skin asserts only a de minimis physical injury, and

the force used is not repugnant to the conscience of mankind,

thus Boyd has no claim for § 1983 relief.     See Siglar v.

Hightower, 112 F.3d 191, 193 (5th Cir. 1997).    Because Boyd’s

claims lack arguable basis in law or fact, the magistrate judge

did not abuse his discretion in dismissing Boyd’s claims as

frivolous.    See 28 U.S.C. § 1915(e)(2)(B)(i); Siglar, 112 F.3d at

193.

       AFFIRMED.




                                 2